Opinion filed April 26, 2007 















 








 




Opinion filed April 26, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00063-CV 
                                                    __________
 
                                   MANUEL DE LA CRUZ, Appellant
 
                                                             V.
 
                        FRONTIER
MOTOR COMPANY, INC., Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 23,223-B
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed its judgment on January 3,
2007,  that Manuel De La Cruz take
nothing.  De La Cruz filed his notice of
appeal on February 2, 2007.  Neither a
motion for new trial nor an affidavit of inability to pay costs on appeal was
filed. We dismiss the appeal.




The clerk=s
record was originally due to be filed in this court on March 5, 2007.  The record was not timely filed, and the
clerk of the trial court notified this court in writing that appellant had not
made arrangements to pay for the record. 
Pursuant to Tex. R. App. P.
37.3(a)(1), (b), the clerk of this court informed the parties in a letter that
the due date for the record had been 
extended and that appellant should forward proof of payment for the
record to this court by April 3, 2007. 
There has been no response to our letter of March 19, 2007.
The failure to file the clerk=s record appears to be due to appellant=s actions.  Therefore, the appeal is dismissed for want
of prosecution.  Tex. R. App. P. 42.3.
 
PER
CURIAM
 
April 26, 2007  
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.